Income tax records and returns on a cash basis; suit on different issues not estopped by reason of prior case.
Decided January 6, 1941; judgment for the plaintiff.
Defendant’s petition for writ of certiorari denied by the Supreme Court May 26, 1941; 313 U. S. 584; 93 C. Cls. 778.
*775Upon defendant’s petition for rehearing the Supreme Court on December 22, 1941, issued an order as follows:
The petition for rehearing is granted. The order denying certiorari (313 U. S. 584) is vacated and the petition for writ of certiorari is granted.